DETAILED ACTION
This office action is responsive to the above identified application filed 5/2/2019.  The application contains claims 1-20, all examined and rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement with references submitted 5/2/2019, 8/26, 2020, 11/18/2020, have been considered and entered into the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10 and 19 are rejected under pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Dependent claims 10 and 19 recites “total category amounts displayed in the second chart are selectable … and wherein the total package counts displayed in the second chart are selectable … display a first listing … a second listing”. According to claims 9 and 18 that claims 10 and 19 depends on, the second chart the second chart visually 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be 

STEP 1. 
Per Step 1 of the two-step analysis, the claims are determined to include system, method, and non-transitory computer-readable medium, as in independent Claim 1, 11, 20 and in the therefrom dependent claims which fall within the four statutory categories. Therefore, the claims are directed to a statutory eligibility category.
Step 2A: 
The invention is directed to analyzing and matching different software packages using common attributes to identify the unused software packages and the cost associated with it to display it using different forms of a visual representation which is organizing human activity, and thus an abstract idea (see Alice), As such, the claims include an abstract idea. When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
a database layer that include data representation that include software attributes. Classification of the software to predict publisher, title, categories associated with the software using the software description. Comparing the classification software attributes with the database attributes to determine the usage of the software and the cost.  Transmit, to a client device, a representation of a graphical user interface, wherein the graphical user interface depicts a first pane and a second pane, first pane includes an expandable listing of the publishers with respective total publisher amounts associated with the software packages attributable to each of the publishers and whether any of the unmanaged software packages are attributable to each of the publishers, and wherein the second pane includes a chart visually depicting the amounts incurred over units of a pre-determined period of time.
This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.
STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.
The instant application includes in Claim 1 additional steps to those deemed to be abstract idea(s).
In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations as machine learning classification are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include database, server device, client device, non-transitory computer-readable medium.
Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.
Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 
CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).
The dependent claims, when considered individually and as a whole, likewise do not provide "significantly more" than the abstract idea for similar reasons as the independent claim. For example claims 2-10, 12-19 all are further generic functions of analyzing, filtering, determining data for display is recited in a high-level of generality and amount to generally linking the abstract idea to a particular technology environment.
	The remaining dependent claims- which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-10, 12-19 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6, 9  11-12, 14-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. [US 2018 / 0322599 A1, hereinafter Srivastava] in view of Gocek et al. [US 2014/0059535 A1, hereinafter Gocek] in view of https://www.youtube.com/watch?v=FwUN_sn86fc&list=PLCuhlHqMRwWr-mLmBmi-kBQDRyCcnTl3p&index=3 published on March 3, 2017 [hereinafter D1] in view of https://www.youtube.com/watch?v=WLLrJD-K6aU&list=PLCuhlHqMRwWr-mLmBmi-kBQDRyCcnTl3p&index=8 published on March 3, 2017 [hereinafter D2].

With regard to Claim 1,
Srivastava teach a system comprising:
a database containing representations of: (i) a plurality of software packages managed by way of a software management tool, including publishers, titles, and categories associated with each of the software packages (Fig. 8-11, [0113], “configuration item may have several identification parameters. For example … a software program may be represented by identification parameters that include a publisher, product, edition, version, and a product description of the software program”), and (ii) a plurality of software activities, including descriptions and amounts associated with each of the software activities ([0113], “configuration item may have several identification parameters. For example … a software program may be represented by identification parameters that include a publisher, product, edition, version, and a product description of the software program”, Fig. 8A, show the amounts of Active rights, Purchased rights, Fig. 10, Fig. 11, [0175]-[0176]); and a server device configured to:
obtain classifications of the software activities, wherein the classifications predict the publishers, titles, and categories of the software activities from the descriptions ([0121], “receive information from proxy servers 312 that is representative of configuration item … associated with a software program installed on a computing device within managed network 300. The information may include several identification parameters, including the following: publisher: “Publisher X”, product: “Product B”, edition: “ ”, version: “Version D”, OS: “Operating System Z”, product description: “Publisher A Product B Edition C Version D”, [0124], “normalization database 610 may recognize that the publisher should be spelled “Publisher A” rather than “Publisher X” based on the product description “Publisher A Product B Edition C Version D”, and customer instance 322 may affiliate this identification parameter with a publisher spelled “Publisher A”, “Customer instance 322, may determine additional identification parameters based on the product description parameter”, [0125]),
compare the plurality of software packages to the machine-learning-based classifications in order to identify: (i) unmanaged software packages that are not managed by way of the software management tool (Fig. 10-11, [0172], “Compliance indication pane 1006 includes indications of result ID numbers, software program publishers, software program products, compliance statuses, and costs associated with over-licensing or under-licensing. A different result ID number may be associated with each software program type for which reconciliation was run”), and (ii) amounts associated with at least some of the software packages (Fig. 10-11, [0172], “Compliance indication pane 1006 includes indications of result ID numbers, software program publishers, software program products, compliance statuses, and costs associated with over-licensing or under-licensing. A different result ID number may be associated with each software program type for which reconciliation was run”), and
transmit, to a client device, a representation of a graphical user interface, wherein the graphical user interface depicts a first pane and a second pane (Fig. 10, 1000, 1002, Fig. 11, 1100, 1102, 1106), wherein the first pane includes listing of the publishers with respective total publisher amounts associated with the software packages attributable to each of the publishers and whether any of the unmanaged software packages are attributable to each of the publishers (Fig. 10-11, [0172], “Compliance indication pane 1006 includes indications of result ID numbers, software program publishers, software program products, compliance statuses, and costs associated with over-licensing or under-licensing”).
Srivastava do not explicitly teach obtain machine-learning-based classifications, wherein the machine-learning-based classifications predict.
Gocek teach a system comprising:
a database containing representations of: (i) a plurality of software packages managed by way of a software management tool, including publishers, titles, and categories associated with each of the software packages ( [0019], “detecting a software item on a computer system. The computer system may comprise one or more end-user computers and may comprise one or more data storage devices, e.g. data storage devices networked to end-user computers. The software item may be any data file, e.g. a file comprising resources required by an application, a file comprising executable binary data such as a computer application, or a system log file”, [0020], “determining at least one parameter of the software item, e.g. determining a file size, a file name and/or a file extension of the software item”); and a server device configured to:
obtain machine-learning-based classifications of the software activities, wherein the machine-learning-based classifications predict the publishers, titles, and categories of the software activities from the descriptions ([0014], “ receiving a logic engine from a server, categorizing newly found files by processing one or more parameters of the file (e.g. file size, file name, file extension, etc.) using the logic engine and communicating the file parameters to the server if the file is considered to belong to a category of files subject to inventorying”),
compare the plurality of software packages to the machine-learning-based classifications in order to identify: (i) unmanaged software packages that are not managed by way of the software management tool and (ii) amounts associated with at least some of the software packages ([0023], “comparing communicated parameters with (corresponding) parameters stored in a (inventory) database. For example, the communicated parameters may be compared at the another computer system with parameters stored in a database of the another computer system; a communicated parameter representative of a file name may be compared with stored parameters respectively representative of a file name, a communicated parameter representative of a file size may be compared with stored parameters respectively representative of a file size, etc.”).
Srivastava and Gocek are analogous art to the claimed invention because they are from a similar field of endeavor of identifying and matching data attributes. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Srivastava classification method to use machine-learning classification resulting in resolutions as disclosed by Gocek with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Srivastava as described above to provide smart alternatives to analyzing vast volumes of data by applying fast and efficient algorithms and data-driven models for real-time processing of data, producing accurate results and analysis
Srivastava-Gocek do not explicitly teach an expandable listing.
	D1 teach a database containing representations of: (i) a plurality of software packages managed by way of a software management tool, including publishers (Time 0:19, “Publishers with the most products in breach”, Time 0:40-0:47, “under consumed license” that when selected will show the software publisher), titles, and categories associated with each of the software packages (Time 0:40-0:47, “under consumed license” that when selected will show the software publisher, title, compliance status, license different information), and (ii) a plurality of software activities, including descriptions and amounts associated with each of the software activities (Time 0:40-0:47, “under consumed license” that when selected will show the software publisher, title, compliance status, license different information associated with amounts as purchased, consumed, used, allocated);
an expandable listing of the publishers with respective total publisher amounts associated with the software packages attributable to each of the publishers and whether any of the unmanaged software packages are attributable to each of the publishers (Time 0:55-1:09, Time 1:19-1:21, expandable listing of the publishers and the number of associated software packages and the compliance state).
Srivastava, Gocek, and D1 are analogous art to the claimed invention because they are from a similar field of endeavor of software asset management. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Srivastava-Gocek display method to include the ability to display expandable list resulting in resolutions as disclosed by D1 with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Srivastava-Gocek as described above to optimize the usage of screen display area by allowing the display of list of data in a limited area while providing the user the ability to interact with it to display associated data based on the user interest which will additionally save user time and effort as well by preventing the display of large amount of unwanted data at once which may distract the user and make it difficult to analyze and locate data of interest.
Srivastava-Gocek-D1 do not explicitly teach wherein the second pane includes a chart visually depicting an amounts incurred over units of a pre-determined period of time.
D2 teach the ability to display a pane includes a chart visually depicting an amounts incurred over units of a pre-determined period of time (Time 0:30-1:00, multiple panes are displayed and within the pane the system display amount over pre-determined period of time that the user can change “change period”).
Srivastava, Gocek, D1, and D2 are analogous art to the claimed invention because they are from a similar field of endeavor of software asset management. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Srivastava-Gocek-D1 display method to include the ability a pane includes a chart visually depicting an amounts incurred over units of a pre-determined period of time.
One of ordinary skill in the art would be motivated to modify Srivastava-Gocek-D1 as described above to provide the user with a visual aid that would save the user time and effort needed to analyze data.

With regard to Claim 2,
	Srivastava-Gocek-D1-D2 teach the system of claim 1, wherein the expandable listing of the publishers allows each particular publisher therein to be expanded to display the software packages attributable to the particular publisher (D1, Time 0:55-0:57), respective amounts associated with the software packages attributable to the particular publisher (Srivastava, Fig. 10-11, [0172], “Compliance indication pane 1006 includes indications of result ID numbers, software program publishers, software program products, compliance statuses, and costs associated with over-licensing or under-licensing. A different result ID number may be associated with each software program type for which reconciliation was run”), and whether each of the software packages attributable to the particular publisher is unmanaged (Srivastava, Fig. 10-11, [0172], “Compliance indication pane 1006 includes indications of result ID numbers, software program publishers, software program products, compliance statuses, and costs associated with over-licensing or under-licensing. A different result ID number may be associated with each software program type for which reconciliation was run”).

With regard to Claim 4,
Srivastava-Gocek-D1-D2 teach the system of claim 1, wherein the chart visually depicting the amounts incurred over units of the pre-determined period of time displays the amounts per-month in a bar-chart form (D2, Time 0:30-1:00, multiple panes are displayed and within the pane the system display amount over pre-determined period of time (month) that the user can change “change period”).

With regard to Claim 6,
Srivastava-Gocek-D1-D2 teach the system of claim 1, wherein the software activities are software transactions and the amounts are costs associated with the software transactions (Srivastava, Fig. 10-11).

With regard to Claim 9,
Srivastava-Gocek-D1-D2 teach the system of claim 1, wherein the server device is further configured to: 
determine, for the categories, total category amounts, wherein the total category amounts are sums of the amounts associated with the software packages in each of the categories (D1, Time 0:19-0:46, categories (e.g. publishers in breach (5) and amount associated with it “Under purchased” $517,220, “Licenses under-consumed by 5% or more” and amount associated with it “Over spent” $4.3 M, “unprocessed purchase” and amount associated with it “stated value” $2 M);
determine, for the categories, total package counts, wherein the total package counts are numbers of the software packages in each of the categories  (D1, Time 0:19-0:46, categories (e.g. publishers in breach (5), “Licenses under-consumed by 5% or more” (50)); and
transmit, to the client device, an updated representation of an updated version of the graphical user interface that depicts a third pane and a fourth pane (D1, Time 0:19). 
D1 teach the ability to display third pane and fourth pane (D1, Time 0:19), and the ability to display a chart that visually depicts different calculated data in descending order (D1, Time 0:19, “publisher with the most products in breach” chart). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made having D1 before them to modify the charts displayed data to include charts that depicts a first ranking of the total category amounts and their associated categories in decreasing order, and a third chart that visually depicts a second ranking of the total package counts and their associated categories in decreasing order. One would be motivated to do so to provide a visual aid for simplifying the different calculated data which save the user time and effort required to analyze the calculated data.

With regard to Claims 11 and 20;
Claims 11 and 20 are similar to claim 1; therefore they are rejected under similar rationale. Additionally, Srivastava teach article of manufacture including a non-transitory computer-readable medium (Claim 20).
With regard to Claim 12,
Claim 12 is similar to claim 2; therefore they are rejected under similar rationale.
With regard to Claim 14,
Claim 14 is similar to claim 4; therefore they are rejected under similar rationale.
With regard to Claim 15,
Claim 15 is similar to claim 6; therefore they are rejected under similar rationale.
With regard to Claim 18,
Claim 18 is similar to claim 9; therefore they are rejected under similar rationale.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. [US 2018 / 0322599 A1, hereinafter Srivastava] in view of Gocek et al. [US 2014/0059535 A1, hereinafter Gocek] in view of https://www.youtube.com/watch?v=FwUN_sn86fc&list=PLCuhlHqMRwWr-mLmBmi-kBQDRyCcnTl3p&index=3 published on March 3, 2017 [hereinafter D1] in view of https://www.youtube.com/watch?v=WLLrJD-K6aU&list=PLCuhlHqMRwWr-mLmBmi-kBQDRyCcnTl3p&index=8 published on March 3, 2017 [hereinafter D2] further in view of Jeremias [US 2012/0054166 A1].

With regard to Claim 3,
Srivastava-Gocek-D1-D2 teach the system of claim 1, wherein the first pane also includes [an option], when activated, causes the expandable listing of the publishers to be filtered so that it lists only publishers with at least one of the unmanaged software packages (D1, Time 0:55-1:09, Time 1:19-1:21, expandable listing of the publishers filtered to display publishers with at least one of the unmanaged software packages and user can add and modify the filter using “Add filter”).
Srivastava-Gocek-D1-D2 do not explicitly teach a slider or button to filter data.
Jeremias teach a slider or button to filter data ([0039], “user may toggle the filter button (160) back and forth to add and subtract the filtered results from being displayed with the search results (134)”).
It would have been obvious for a person of ordinary skill in the art at the time of filing of the invention to modify the Srivastava-Gocek-D1-D2 filtering option to include a slider or button to filter data. 
The motive for the modification is to provide a simple and fast way to apply the most useable filters which will improve the user’s experience by saving the user’s time and effort.

With regard to Claim 13,
Claim 13 is similar to claim 3; therefore they are rejected under similar rationale.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. [US 2018 / 0322599 A1, hereinafter Srivastava] in view of Gocek et al. [US 2014/0059535 A1, hereinafter Gocek] in view of https://www.youtube.com/watch?v=FwUN_sn86fc&list=PLCuhlHqMRwWr-mLmBmi-kBQDRyCcnTl3p&index=3 published on March 3, 2017 [hereinafter D1] in view of https://www.youtube.com/watch?v=WLLrJD-K6aU&list=PLCuhlHqMRwWr-mLmBmi-kBQDRyCcnTl3p&index=8 published on March 3, 2017 [hereinafter D2] further in view of Bhatt [US 8626769 B1].

With regard to Claim 5,
Srivastava-Gocek-D1-D2 teach the system of claim 4, wherein the amounts are individually represented (Time 0:30-1:00, multiple panes are displayed and within the pane the system display different amounts over pre-determined period of time (month) that the user can change “change period”).
Srivastava-Gocek-D1-D2 do not explicitly teach based on whether they were derived from accounts payable transactions or expense transactions.
Bhatt teach whether they were derived from accounts payable transactions or expense transactions (Col. 4, lines 29-37, “accounting information recorded in the journal is categorized into multiple categories that are classified using classification tags. For example, such categories may be used to organize the accounting information into sales transaction, account receivable, account payable, expense, depreciation, etc.”).
It would have been obvious for a person of ordinary skill in the art at the time of filing of the invention to modify the Srivastava-Gocek-D1-D2 system to individually display data based on whether they were derived from accounts payable transactions or expense transactions. 
The motive for the modification is to provide a higher flexibility and ability to provide more details data analysis which will save the user’s time and effort.

Claim 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. [US 2018 / 0322599 A1, hereinafter Srivastava] in view of Gocek et al. [US 2014/0059535 A1, hereinafter Gocek] in view of https://www.youtube.com/watch?v=FwUN_sn86fc&list=PLCuhlHqMRwWr-mLmBmi-kBQDRyCcnTl3p&index=3 published on March 3, 2017 [hereinafter D1] in view of https://www.youtube.com/watch?v=WLLrJD-K6aU&list=PLCuhlHqMRwWr-mLmBmi-kBQDRyCcnTl3p&index=8 published on March 3, 2017 [hereinafter D2] further in view of https://www.youtube.com/watch?v=FyyDvoWq8aI&list=PLCuhlHqMRwWr-mLmBmi-kBQDRyCcnTl3p&index=4 [hereinafter D3]

With regard to Claim 7,
Srivastava-Gocek-D1-D2 teach the system of claim 1, wherein the expandable listing of the publishers allows each particular publisher therein to be selected, chart visually depicting the amounts incurred over units of the pre-determined period of time (D1, Time 0:55-1:09, Time 1:19-1:21, expandable listing of the publishers and the number of associated software packages and the compliance state).
Srivastava-Gocek-D1-D2 do not explicitly teach wherein selection of the particular publisher causes the chart visually depicting the amounts incurred over units of the pre-determined period of time to only represent amounts associated with the particular publisher.
D3 teach wherein selection of the particular publisher causes the chart visually depicting the amounts incurred over units of the pre-determined period of time to only represent amounts associated with the particular publisher (Time 0:16-0:31).
Srivastava, Gocek, D1, D2, and D3 are analogous art to the claimed invention because they are from a similar field of endeavor of software asset management. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Srivastava-Gocek-D1-D2 display method to include the ability to select a publisher for providing the publisher’s data chart.
One of ordinary skill in the art would be motivated to modify Srivastava-Gocek-D1-D2 as described above to provide the user with an easy way to get a visual aid for a specific publisher of interest which would save the user’s time and effort needed to analyze data.

With regard to Claim 16,
Claim 16 is similar to claim 7; therefore they are rejected under similar rationale.

Claim 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. [US 2018 / 0322599 A1, hereinafter Srivastava] in view of Gocek et al. [US 2014/0059535 A1, hereinafter Gocek] in view of https://www.youtube.com/watch?v=FwUN_sn86fc&list=PLCuhlHqMRwWr-mLmBmi-kBQDRyCcnTl3p&index=3 published on March 3, 2017 [hereinafter D1] in view of https://www.youtube.com/watch?v=WLLrJD-K6aU&list=PLCuhlHqMRwWr-mLmBmi-kBQDRyCcnTl3p&index=8 published on March 3, 2017 [hereinafter D2] further in view of Curtis et al.  [US 2006/0111874 A1, hereinafter Curtis].

With regard to Claim 8,
Srivastava-Gocek-D1-D2 teach the system of claim 1, wherein the second pane includes a tabbed interface with a first tab, a second tab, and a third tab, wherein activating the first tab displays the software activities, wherein activating the second tab displays the software activities, and wherein activating the third tab displays the software activities (Srivastava, Fig. 8-11).
X1-X2-D2 do not explicitly teach cost centers, display the software activities per associated cost center
D1 teach a first [input] for cost centers, wherein activating the first [input]displays the software activities per associated cost center (Time 0:35-0:45, software grouped based on a common attribute “License under-consumed by 5% or more”, which is a logical grouping which is similar to the applicant’s disclosure that define the cost center as a logical grouping of data See submitted specification submitted on 5/2/2019, P.66, [248], “cost centers may be logical grouping”).
Srivastava, Gocek, D1, D2, are analogous art to the claimed invention because they are from a similar field of endeavor of software asset management. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Srivastava-Gocek-D2 include the ability to display software activities per associated cost center.
One of ordinary skill in the art would be motivated to modify Srivastava-Gocek-D2 as described above to provide the user with an easy way to group and view grouped data based on the user’s interest which would save the user’s time and effort needed to analyze data.
X1-X2-D1-D2 do not explicitly teach a 
Curtis teach a second [input] for departments (Fig. 6I-6L, [0147]-[0148], “view column shows additional columns that could be in the report. If the user chooses the “Department” view, as depicted, a new page will be displayed”, user select department to display the departments), and third [input] for locations (Fig. 6I-6L, [0147]-[0149], “view column shows additional columns that could be in the report. If the user chooses the “Department” view, as depicted, a new page will be displayed”, user may select a location to display the locations or select department to display the locations available to select from, [0152], “Filter Context box 672 that as the user makes narrowing choices, each subfield is logged and displayed. The running list includes filters that have been applied to the whole data and the path the user took to get there”), wherein activating the second [input] displays the software activities per associated department (Fig. 6I-6L, [0147]-[0148], “view column shows additional columns that could be in the report. If the user chooses the “Department” view, as depicted, a new page will be displayed”, user select department to display the departments), and wherein activating the third [input] displays the software activities per associated location (Fig. 6I-6L, [0147]-[0149], “view column shows additional columns that could be in the report. If the user chooses the “Department” view, as depicted, a new page will be displayed”, user may select a location to display the locations or select department to display the locations available to select from, [0152], “Filter Context box 672 that as the user makes narrowing choices, each subfield is logged and displayed. The running list includes filters that have been applied to the whole data and the path the user took to get there”).
Srivastava, Gocek, D1, D2, and Curtis are analogous art to the claimed invention because they are from a similar field of endeavor of filtering, organizing and presenting selected information technology (IT) asset information. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Srivastava-Gocek-D1-D2 include the ability to display software activities per associated department and location.
One of ordinary skill in the art would be motivated to modify Srivastava-Gocek-D1-D2 as described above to provide the user with an easy way to view grouped data based on the user’s interest which would save the user’s time and effort needed to analyze data.

With regard to Claim 17,
Claim 17 is similar to claim 8; therefore they are rejected under similar rationale.
Claim 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. [US 2018 / 0322599 A1, hereinafter Srivastava] in view of Gocek et al. [US 2014/0059535 A1, hereinafter Gocek] in view of https://www.youtube.com/watch?v=FwUN_sn86fc&list=PLCuhlHqMRwWr-mLmBmi-kBQDRyCcnTl3p&index=3 published on March 3, 2017 [hereinafter D1] in view of https://www.youtube.com/watch?v=WLLrJD-K6aU&list=PLCuhlHqMRwWr-mLmBmi-kBQDRyCcnTl3p&index=8 published on March 3, 2017 [hereinafter D2] further in view of https://www.youtube.com/watch?v=cLMH4js406g&list=PLCuhlHqMRwWr-mLmBmi-kBQDRyCcnTl3p&index=1 published on March 3, 2017  [hereinafter D4].
With regard to Claim 10,
Srivastava-Gocek-D1-D2 teach the system of claim 9. 
X1-X2-D1-D2 do not explicitly teach wherein the total category amounts displayed in the second chart are selectable to further display a first listing of transactions per software package of the associated category, and wherein the total package counts displayed in the second chart are selectable to further display a second listing of transactions per software package of the associated category.
D4 teach wherein the total category amounts displayed in the second chart are selectable to further display a first listing of transactions per software package of the associated category, and wherein the total package counts displayed in the second chart are selectable to further display a second listing of transactions per software package of the associated category (Time 2:42-2:49, user can interact with the displayed chart to see more details).
Srivastava, Gocek, D1, D2, and D4 are analogous art to the claimed invention because they are from a similar field of endeavor of software asset management. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Srivastava-Gocek-D1-D2 include the ability to allow the user to select displayed chart content to access more details related to the selected content.
One of ordinary skill in the art would be motivated to modify Srivastava-Gocek-D1-D2 as described above to provide the user with an easy way to access displayed chart related data to access related data or sub-categories of the selected data which would prevent confusion and save the user’s time and effort needed to analyze data as the user can see more details using a single input.
In other words X1-X2-D1-D2 teach the ability to display different category charts within panes and D4 teach the ability to interact with the chart displayed data to further display a list of more details related to the user’s selection.  

With regard to Claim 19,
Claim 19 is similar to claim 10; therefore they are rejected under similar rationale.

Conclusion

The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   

US Patent Application Publication No. 2011/0131134 filed by Ferris et al. See at least Fig. 4A- 4B where the system is able to identify the publisher, title, and cost associated with software

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285.  The examiner can normally be reached on Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2142